DETAILED ACTION
This action is in response to the amendment dated 12/7/2021.  Claim 1 is currently amended.  Claims 5-7 are newly added.  No claims have been canceled.  Presently, claims 1-7 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/7/2021 have been fully considered but they are not persuasive. 
Applicant argues the rejections of claims 1 and 2 under 35 U.S.C. 103 as being unpatentable over Stavropoulos et al. (US 5948128) in view of Hayashi et al. (20080100060), the rejections of claims 1-3 under 35 U.S.C. 103 as being anticipated by Berchem (US 5271427) in view of Hayashi et al. (US 20080100060), and the rejections of claims 1 and 4 under 35 U.S.C. 103 as being unpatentable over Radzik (US 20030062718) in view of Hayashi et al. (US 20080100060) on pages 5-9 of the response dated 12/7/2021.
Applicant argues that the teaching of the Hayashi et al. reference as applied in the Office action dated 10/4/2021.  Applicant argues that the Hayashi et al. reference teaches a wire rope that hard terminates within on at one end (page 7, lines 1-2 of the response dated 12/7/2021).  Applicant argues that the pipe joint bolts of the Hayashi et 
However, it is considered that the wire (Hayashi et al.: 41) is able to extend completely through the bolt (Hayashi et al.: 6) as depicted in figure 4 (Hayashi et al.: figure 4).  It appears that applicant is arguing for the safety wire to extend beyond both longitudinal ends of the at least one hollow bolt.  However, that limitation is not claimed within the current set of claims.  It is considered that the openings (Hayashi et al.: 61a and 61b) are able to slidingly accept a wire (Hayashi et al.: 41) during assembly and that the wire (Hayashi et al.: 41) would be able to freely pass through the openings (Hayashi et al.: 61a and 61b) of the unobstructed through holes (Hayashi et al.: 61a and 61b) during assembly and before the stoppers (Hayashi et al.: 42) are attached to the wire (Hayashi et al.: 41). 
It is considered that the Hayashi et al. reference teaches that the through hole (Hayashi et al.: 61a and 61b) are unobstructed when the wire (Hayashi et al.: 41) and the side stoppers (Hayashi et al.: 42) are not installed within the hollow bolt.
Further, it is considered that the wire (Hayashi et al.: 41) constitutes a safety wire in as much as the wire (Hayashi et al.: 41) provides a visual indication that a user can inspect for the flanges being connected properly between adjacent hollow bolts.  Additionally, it is considered that the wire (Hayashi et al.: 41) is a safety wire until the force exceeds the value for the yield point of the material of the wire (i.e., the ultimate 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (see arguments in the fourth full paragraph on page 8 of the response dated 12/7/2021), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, it is considered that the Hayashi et al. reference teaches the use of a hollow bolt that slidably receives a wire in order to secure connection flanges together.
Therefore, applicant’s arguments are not persuasive.

Since new grounds of rejection were necessitated by applicant’s amendment, the instant Office action is made final.

Drawings
The drawings were received on 12/30/2020.  These drawings are acceptable.

Claim Objections
Claims 1-7 contain the following informalities:  

Claim 1 recites the limitation “said hollow bole” in line 8 (considered the second recitation of “said hollow bolt” in line 8).  It appears that this limitation should be “said at least one hollow bolt”.
Claim 7 recites the limitation “said hollow bole” in line 9.  It appears that this limitation should be “said at least one hollow bolt”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “a safety wire” in line 1.  Claim 5 depends from claim 1.  Claim 1 recites “a safety wire” in line 7.  Does the recitation of “a safety wire” in claim 5 refer to the same structural element as the recitation of “a safety wire” in claim 1?  Does the recitation of “a safety wire” in claim 5 refer to a different structural element 
Claim 6 recites the limitation “a safety wire” in line 1.  Claim 6 depends from claim 1.  Claim 1 recites “a safety wire” in line 7.  Does the recitation of “a safety wire” in claim 6 refer to the same structural element as the recitation of “a safety wire” in claim 1?  Does the recitation of “a safety wire” in claim 6 refer to a different structural element than the recitation of “a safety wire” in claim 1?  It appears that the recitation of “a safety wire” in claim 6 refers to the same structural element as the recitation of “a safety wire” in claim 1 and that the recitation of “a safety wire” in claim 6 should be “the safety wire”.  
Claim 6 recites the limitation “through said unobstructed through hole of two or more hollow bolts” in lines 1-2.  Claim 6 depends from claim 1.  Claim 1 recites “at least one hollow bolt comprising an unobstructed through hole” in line 5.  It is unclear as to if the “said unobstructed through hole” extends through the “two or more hollow bolts” or if each of the “two or more hollow bolts” includes a “said unobstructed through hole”.  Additionally, it appears that the limitations of claim 6 should include a recitation of “wherein said at least one hollow bolt comprises two or more hollow bolts” in order to provide clarity and antecedent basis for the recitation of “two or more hollow bolts”.
Claim 7 recites the limitation “an unobstructed through hole” in line 5.  Claim 7 also recites the limitation “a through hole” in line 1.  Does the recitation of “an unobstructed through hole” refer to the same structural element as the recitation of “a through hole”?  Does the recitation of “an unobstructed through hole” refer to a different structural element than the recitation of “a through hole”?  

Clarification and appropriate correction is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stavropoulos et al. (US 5948128) in view of Hayashi et al. (US 20080100060). Claim(s) 5-7 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
Regarding claim 1, the Stavropoulos et al. reference discloses a valve assembly (14) having a valve body (20) that includes a flange (30, 32) that is paired with a flange (12, 18) of a piping (10, 16, respectively) wherein the flanges include joining bolt holes (38, 44) that receive at least one bolt (34, 40) for coupling the valve body (20) to respective piping flanges (see figure 1).
The Stavropoulos et al. reference does not expressly disclose wherein the at least one bolt is a hollow bolt comprising an unobstructed through hole wherein the hollow bolt is to slidably accept a wire running in a longitudinal direction through the hollow bolt and extending completely through the joining bolt hole of the pair of mating flanges.
However, the Hayashi et al. reference teaches a connection mechanism between a pair of mating flanges (between flanges 3 and 92 or between flanges 3 and 82) wherein the connection mechanism includes at least one hollow bolt (6; see figure 9) wherein the at least one hollow bolt (6) includes an unobstructed through hole (it is considered that the through hole (61a and 61b) are unobstructed when the wire 41 and the side stoppers 42 are not installed within the hollow bolt) received within a joining bolt 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the bolt of the Stavropoulos et al. reference as a hollow bolt having an unobstructed through hole that accepts a wire as taught by the Hayashi et al. reference in order to permit the securing of flange couplings in an unfailing manner.
In regards to claim 2, the combination of the Stavropoulos et al. reference and the Hayashi et al. reference discloses wherein a first flange (Stavropoulos et al.: 30) of said pair of mating flanges (Stavropoulos et al.: flange 30 mates with flange 12) comprises a valve flange (Stavropoulos et al.: flange 30 is part of the valve body 14) and a second flange (Stavropoulos et al.: flange 12) of said pair of mating flanges comprises a pipe flange (Stavropoulos et al.: flange 12 is part of the piping 10).
In regards to claim 5, the Hayashi et al. reference of the combination of the Stavropoulos et al. reference and the Hayashi et al. reference discloses a safety wire 
In regards to claim 6, the Hayashi et al. reference of the combination of the Stavropoulos et al. reference and the Hayashi et al. reference discloses a safety wire (Hayashi et al.: 41) passing freely through the unobstructed through hole (Hayashi et al.: 61a, 61b; the wire 41 is able to extend completely through the bolt 6 as depicted in figure 4) of two hollow bolts (Hayashi et al.: considered the left-hand and right-hand hollow bolts 6 in figure 9).
Regarding claim 7, the Stavropoulos et al. reference discloses the structure wherein one of ordinary skill in the art would perform the method of making and/or using a valve assembly (14) having a valve body (20) that is mechanically coupled to a pipe (10, 16) by a coupling that includes a flange (30, 32) of the valve body that is paired with a flange (12, 18) of the pipe (10, 16, respectively) wherein the flanges include joining bolt holes (38, 44) that receive at least one bolt (34, 40) for coupling the valve body (20) to respective piping flanges (see figure 1).
The Stavropoulos et al. reference does not disclose wherein the at least one bolt is a hollow bolt comprising an unobstructed through hole wherein a safety wire is completely slid through the at least one hollow bolt in a longitudinal direction of the at least one hollow bolt with the at least one hollow bolt extending completely through the joining bolt hole of the pair of mating flanges.
However, the Hayashi et al. reference teaches a connection mechanism between a pair of mating flanges (between flanges 3 and 92 or between flanges 3 and 82) wherein the connection mechanism includes at least one hollow bolt (6; see figure 9) 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the bolt of the Stavropoulos et al. reference as a hollow bolt having an unobstructed through hole that slidingly accepts a wire as taught by the Hayashi et al. reference in order to permit the securing of flange couplings in an unfailing manner.

Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berchem (US 5271427) in view of Hayashi et al. (US 20080100060).  Claim(s) 5-7 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.

The Berchem reference does not expressly disclose wherein connection between the flanges comprises at least one hollow bolt with the at least one hollow bolt comprising an unobstructed through hole wherein the at least one hollow bolt is to accept a wire running in a longitudinal direction through the hollow bolt and with the at least one hollow bolt to extend completely through the joining bolt hole of the pair of mating flanges.
However, the Hayashi et al. reference teaches a connection mechanism between a pair of mating flanges (between flanges 3 and 92 or between flanges 3 and 82) wherein the connection mechanism includes at least one hollow bolt (6; see figure 9) wherein the at least one hollow bolt (6) includes an unobstructed through hole (it is considered that the through hole (61a and 61b) are unobstructed when the wire 41 and the side stoppers 42 are not installed within the hollow bolt) received within a joining bolt hole (34) of the flange (3) and wherein the at least one hollow bolt slidably accepts a safety wire (wire 41; it is considered that the wire 41 constitutes a safety wire in as much as the wire 41 provides a visual indication that a user can inspect for the flanges being connected properly between adjacent hollow bolts; further, it is considered that the wire 41 is a safety wire until the force exceeds the value for the yield point of the material of the wire (i.e., the ultimate tensile strength)) run completely through said at 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the bolt of the Berchem reference as at least one hollow bolt having an unobstructed through hole that accepts a wire as taught by the Hayashi et al. reference in order to permit the securing of flange couplings in an unfailing manner.
In regards to claim 2, the combination of the Berchem reference and the Hayashi et al. reference discloses wherein a first flange (Berchem: flange 16 of body 7) of said pair of mating flanges (Berchem: flange 16 of the body 7 mates with the flange 16 of the body 12 of the piping 5) comprises a valve flange (Berchem: flange 16 is part of the valve body 7 of the valve 1) and a second flange (Berchem: flange 16) of said pair of mating flanges comprises a pipe flange (Berchem: flange 16 is part of the body 12 of the piping 5).
In regards to claim 3, the combination of the Berchem reference and the Hayashi et al. reference discloses wherein a first flange (Berchem: flange 16 of body 7) of said pair of mating flanges (Berchem: flange 16 of the body 7 mates with the flange 16 of the body 12 of the piping 5) comprises a valve flange (Berchem: flange 16 is part of the valve body 7 of the valve 1) and a second flange (Berchem: flange 16) of said pair of mating flanges comprises a valve flange (Berchem: flange 16 is part of the body 10 of the valve 3) of another different valve (Berchem: 3).

In regards to claim 6, the Hayashi et al. reference of the combination of the Berchem reference and the Hayashi et al. reference discloses a safety wire (Hayashi et al.: 41) passing freely through the unobstructed through hole (Hayashi et al.: 61a, 61b; the wire 41 is able to extend completely through the bolt 6 as depicted in figure 4) of two hollow bolts (Hayashi et al.: considered the left-hand and right-hand hollow bolts 6 in figure 9).
Regarding claim 7, the Berchem reference discloses the structure wherein one of ordinary skill in the art would perform the method of making and/or using a valve assembly (1) having a valve body (considered the combination of 25, 26, 27) that is mechanically coupled to a pipe (12) by a coupling that includes a flange (16) of the valve body that is paired with a flange (16) of the pipe (12) or to a section of another component of said valve assembly (valve 3) wherein the flanges include joining holes (considered the openings within the flanges 16 that are aligned as shown in figure 1)
The Berchem reference does not expressly disclose wherein connection between the flanges comprises at least one hollow bolt with the at least one hollow bolt comprising an unobstructed through hole wherein the at least one hollow bolt is to accept a wire running in a longitudinal direction through the hollow bolt and with the at least one hollow bolt to extend completely through the joining bolt holes of the pair of mating flanges.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the bolt of the Berchem reference as a hollow bolt having an unobstructed through hole that slidingly accepts a wire as taught by the Hayashi et al. reference in order to permit the securing of flange couplings in an unfailing manner.

Claims 1 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radzik (US 20030062718) in view of Hayashi et al. (US 20080100060).  Claim(s) 5-7 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
Regarding claim 1, the Radzik reference discloses a valve assembly having a bolt comprising: at least one valve (11) of said valve assembly mechanically coupled to a pipe (12) by a coupling (22); and at least one bolt (29b), said at least one bolt bolted through a closing bolt hole (considered the opening through the flanged portion 23) of said coupling (see figure 2).  
The Radzik reference does not expressly disclose wherein the at least one bolt is at least one hollow bolt with an unobstructed through hole and wherein the at least one hollow bolt is provided between the flanges wherein the at least one hollow bolt is to slidingly accept a wire running in a longitudinal direction through the hollow bolt and extending completely through the joining bolt hole of the pair of mating flanges.
However, the Hayashi et al. reference teaches a connection mechanism between a pair of mating flanges (between flanges 3 and 92 or between flanges 3 and 82) wherein the connection mechanism includes at least one hollow bolt (6; see figure 9) wherein the at least one hollow bolt (6) includes an unobstructed through hole (it is considered that the through hole (61a and 61b) are unobstructed when the wire 41 and the side stoppers 42 are not installed within the hollow bolt) received within a joining bolt hole (34) of the flange (3) and wherein the at least one hollow bolt slidably accepts a safety wire (wire 41; it is considered that the wire 41 constitutes a safety wire in as much as the wire 41 provides a visual indication that a user can inspect for the flanges 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the bolt of the Radzik reference as at least one hollow bolt with an unobstructed through hole wherein the at least one hollow bolt slidingly accepts a wire as taught by the Hayashi et al. reference in order to permit the securing of flange couplings in an unfailing manner.
In regards to claim 4, the combination of the Radzik reference and the Hayashi et al. reference disclose wherein said coupling comprises a grooved coupling (Radzik: 22).
In regards to claim 5, the Hayashi et al. reference of the combination of the Radzik reference and the Hayashi et al. reference discloses a safety wire (Hayashi et al.: 41) freely passing through said unobstructed through hole (Hayashi et al.: the wire 41 is able to extend completely through the bolt 6 as depicted in figure 4).
In regards to claim 6, the Hayashi et al. reference of the combination of the Radzik reference and the Hayashi et al. reference discloses a safety wire (Hayashi et al.: 41) passing freely through the unobstructed through hole (Hayashi et al.: 61a, 61b; the wire 41 is able to extend completely through the bolt 6 as depicted in figure 4) of two 
Regarding claim 7, the Radzik reference discloses the structure wherein one of ordinary skill in the art would perform the method of making and/or using a valve assembly (11) having a valve body that is mechanically coupled to a pipe (12) by a coupling that includes a flange (16) of the valve body that is paired with a flange (16) of the pipe (12) or to a section of another component of said valve assembly (valve 3) wherein the flanges include joining holes (considered the openings within the flanges 16 that are aligned as shown in figure 1)
The Radzik reference does not expressly disclose wherein the at least one bolt is at least one hollow bolt with an unobstructed through hole and wherein the at least one hollow bolt is provided between the flanges wherein the at least one hollow bolt is to slidingly accept a wire running in a longitudinal direction through the hollow bolt and extending completely through the joining bolt hole of the pair of mating flanges.
However, the Hayashi et al. reference teaches a connection mechanism between a pair of mating flanges (between flanges 3 and 92 or between flanges 3 and 82) wherein the connection mechanism includes at least one hollow bolt (6; see figure 9) wherein the at least one hollow bolt (6) includes an unobstructed through hole (it is considered that the through hole (61a and 61b) are unobstructed when the wire 41 and the side stoppers 42 are not installed within the hollow bolt) received within a joining bolt hole (34) of the flange (3) and wherein the at least one hollow bolt slidably accepts a safety wire (wire 41; it is considered that the wire 41 constitutes a safety wire in as much as the wire 41 provides a visual indication that a user can inspect for the flanges 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the bolt of the Radzik reference as at least one hollow bolt with an unobstructed through hole wherein the at least one hollow bolt slidingly accepts a wire as taught by the Hayashi et al. reference in order to permit the securing of flange couplings in an unfailing manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ross (US 9249577) disclose at least one hollow bolt and a wire being inserted through the at least one hollow bolt.  Leeson (US 5468103) and Lerman et al. (US 5116178) disclose various safety wire systems.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG J PRICE/Primary Examiner, Art Unit 3753